                Case 3:17-cv-05211-WHA Document 304 Filed 08/18/20 Page 1 of 2


XAVIER BECERRA                                                                    State of California
Attorney General                                                          DEPARTMENT OF JUSTICE
                                                                                                     1515 Clay Street, 20th Floor
                                                                                                                P.O. Box 70550
                                                                                                       Oakland, CA 94612-0550
                                                                                                     Telephone: (510) 879-1247
                                                                                                           Fax: (510) 622-2270
                                                                                     E-Mail Address: james.zahradka@doj.ca.gov




                                                  August 18, 2020



       Hon. William H. Alsup
       United States District Court, Northern District of California
       San Francisco Courthouse, 12th Floor
       450 Golden Gate Ave.
       San Francisco, CA 94102

       Re:    Regents of the Univ. of Calif. v. U.S. Dep’t of Homeland Security, 17-cv-05211-WHA
              State of California, et al. v. U.S. Dep’t of Homeland Security, 17-cv-05235-WHA
              City of San Jose v. Donald J. Trump, 17-cv-05329-WHA
              Dulce Garcia, et al. v. United States, et al., 17-cv-05380-WHA
              County of Santa Clara and SEIU Local 521 v. Donald J. Trump, 17-cv-05813-WHA

       Dear Judge Alsup:

            We write on behalf of all Plaintiffs in the above-referenced cases to respectfully request that the
       Court hold a status conference to discuss next steps in light of the Supreme Court’s ruling in
       Department of Homeland Security v. Regents of the University of California, 140 S. Ct. 1891 (2020)
       (Regents III), and Defendants’ subsequent actions.

                In Regents III, the Supreme Court ruled that that Defendants’ rescission of the Deferred
       Action for Childhood Arrivals (DACA) program via a memorandum from then-Acting Secretary of
       Homeland Security Elaine Duke (Duke Memorandum) was unlawful, arbitrary, and capricious—all
       in violation of the Administrative Procedure Act. In response to the Supreme Court’s ruling, the
       Fourth Circuit issued a mandate that reinstated DACA and set aside the Duke Memorandum. See
       Casa de Maryland v. U.S. Dep’t of Homeland Sec., 8:17-cv-02942-PWG, ECF No. 93 (D. Md. July
       1, 2020). The issuance of that mandate, on June 30, 2020, had the effect of reinstating DACA, on its
       original terms, on a nationwide basis. To comply with the Fourth Circuit’s mandate, on July 17, the
       District Court for the District of Maryland ordered the Department of Homeland Security (DHS) to
       reinstate the DACA program as it existed before the issuance of the Duke Memorandum. See id.,
       ECF No. 97. In particular, that order required DHS to resume accepting initial DACA applications
       from eligible immigrants, including those who had aged in to eligibility during the unlawful tenure of
       the Duke Memorandum.

               Rather than accept the outcome of the litigation over the unlawful Duke Memorandum and
       restoring DACA, including the new applications that would have been accepted but for that
         Case 3:17-cv-05211-WHA Document 304 Filed 08/18/20 Page 2 of 2

Hon. William H. Alsup
August 18, 2020
Page 2

memorandum, on July 28, 2020, Acting Secretary of Homeland Security Chad Wolf issued a
memorandum (Wolf Memorandum), directing DHS to make immediate interim changes to DACA
while he ostensibly evaluates the future of the program. Regents, ECF No. 301-1. Per the terms of the
Wolf Memorandum, DHS is: (1) rejecting all new initial DACA applications; (2) reducing the
renewal period for current DACA recipients from two years to one year, and accordingly doubling
the cost of maintaining a DACA grant; and (3) presumptively rejecting all advance parole
applications. See id. The Wolf Memorandum also states that these changes apply retroactively to
applications submitted by applicants who have not previously held DACA.

         On August 4, 2020, the Ninth Circuit issued its mandate in this litigation, remanding the
matter to this Court for further proceedings, consistent with the Supreme Court’s ruling in Regents
III. See id., ECF No. 303.

         Given the above, Plaintiffs expect to bring challenges to the Wolf Memorandum and believe
that a status conference would be helpful to discuss how best to proceed in this matter, including an
orderly process for amending the complaints and receiving an administrative record with respect to
the Wolf Memorandum.

         We have met and conferred with Defendants regarding our plans and shared the substance of
this letter with them. Counsel for Defendants requested that we report their position as follows:
“Defendants disagree with most of the factual and legal arguments in Plaintiffs’ letter, but do not
oppose Plaintiffs’ request for a status conference.”

       Thank you for your consideration of this matter.

                                             Sincerely,

                                             /s/ James F. Zahradka II
                                             James F. Zahradka II
                                             Deputy Attorney General

                                     For     XAVIER BECERRA
                                             Attorney General

                                     Attorneys for Plaintiff State of California

CC: All Counsel of Record (via ECF)
